Exhibit 10.1

DEALER-MANAGER AGREEMENT




November 30, 2016




Monarch Capital Group, LLC

As Dealer-Manager

500 Fifth Avenue, Suite 2240

New York, NY 10110







Ladies and Gentlemen:




The following will confirm our agreement relating to the proposed subscription
rights offering (the “Rights Offering”) to be undertaken by RMG Networks Holding
Corporation, a Delaware corporation (the “Company”), pursuant to which the
Company will distribute to holders of record of its common stock, par value
$0.0001 per share (the “Common Stock”), subscription rights (the “Rights”) as
set forth in the Prospectus Supplement to be filed on or about November 30, 2016
to the Company’s Form S-3 shelf registration statement (File No. 333-214043)
first filed with the U.S. Securities and Exchange Commission (the “Commission”)
on October 11, 2016, as amended, to subscribe for and purchase shares of Common
Stock (the “Rights Shares”), at a subscription price equal to $0.62 per share in
cash (the “Subscription Price”).




1.

The Rights Offering.




(a)

The Company proposes to undertake the Rights Offering pursuant to which each
holder of Common Stock shall receive 0.20991 of a Right for each share of Common
Stock held of record at the close of business on November 29, 2016 (the “Record
Date”). Holders of Rights will be entitled to subscribe for and purchase, at the
Subscription Price, one share of Common Stock for every Right granted to Holders
on the Record Date (the “Basic Subscription Right”).




(b)

The Rights shall be non-transferable. The Rights Shares are expected to be
listed on the Nasdaq Capital Market (the “NasdaqCM”) and shall be transferable
in accordance with applicable state “blue sky” laws, rules and regulations.




(c)

Any holder of Rights who fully exercises all Basic Subscription Rights issued to
such holder is entitled to subscribe for Rights Shares which were not otherwise
subscribed for by others pursuant to their Basic Subscription Rights (the
“Over-Subscription Right”). The Over-Subscription Right shall allow a holder of
a Right to subscribe for an additional amount equal to any and all of the Rights
Shares which were not otherwise subscribed for as of the Expiration Date (as
defined below). Rights Shares acquired pursuant to the Over-Subscription Rights
are subject to allotment and certain limitations (including the allocation of
certain Rights Shares not subscribed for pursuant to the Basic Subscription
Right to certain standby purchasers)and pro rata allocation, as more fully
discussed in the Prospectus (as defined herein).




(d)

The Rights will expire at 5:00 p.m., New York City time, on December 22, 2016,
(the “Expiration Date”). The Company shall have the right to extend the
Expiration Date for up to an additional 30 trading days in its sole discretion.




(e)

All funds from the exercise of Basic Subscription Rights and Over-Subscription
Rights will be deposited with Broadridge Corporate Issuer Solutions, Inc., as
the subscription agent (the “Subscription Agent”), and held in a segregated
account with the Subscription Agent pending a final determination of the number
of Rights Shares to be issued pursuant to the exercise of Basic Subscription
Rights and Over-Subscription Rights. As soon as is practicable, the Company
shall conduct a closing of the Rights Offering (a “Closing”).




2.

Appointment as Dealer-Manager; Role of Dealer-Manager.  The Company hereby
engages Monarch Capital Group, LLC (“Monarch”) as the exclusive dealer-manager
(the “Dealer-Manager”) in connection with the Rights Offering, and authorizes
the Dealer-Manager to act as such on its behalf in connection with the Rights
Offering, in accordance with this Dealer-Manager Agreement (this
“Agreement”).  Until the Expiration Date, the Company will not solicit,
negotiate with or enter into any agreement with any placement agent, financial
advisor, dealer manager, brokers, dealers or underwriters or any other person or
entity in connection with the Rights Offering.  On the basis of the
representations and warranties and agreements of the Company contained in this
Agreement and subject to and in accordance with the terms and conditions hereof,
the Dealer-Manager agrees that as Dealer-Manager it will, in accordance with its
customary practice and to the extent requested by the Company, use its
commercially reasonable efforts to (i) advise on pricing, structuring and other
terms and conditions of the Rights Offering, including whether to provide for
 transferability, tradability and oversubscription rights and limits (it being
acknowledged that such services have been previously provided pursuant to the
Engagement Letter (as defined herein) without compensation therefor), (ii)
provide guidance on general market conditions and their impact on the Rights
Offering, (iii) assist the Company in drafting a presentation that may be used
to market the Rights Offering to existing and potential investors, describing
the proposed capital raising, the Company’s history and performance to date,
track records of key executives, highlights of the Company’s business plan and
the intended use of proceeds from the Rights Offering, (iv) advise on the
selection of the Information Agent and Subscription Agent (it being acknowledged
that such





--------------------------------------------------------------------------------

advice has been previously rendered pursuant to the Engagement Letter), (v)
assist the Company with its understanding of state blue sky laws and retaining
of counsel to assist with the blue sky filings related to the Rights Offering
and (vi) solicit the holders of the Rights to encourage them to exercise such
Rights.  For the avoidance of doubt and notwithstanding anything that may be to
the contrary in this Agreement, the Company and the Dealer-Manager hereby agree
that the Dealer-Manager will not underwrite the Rights Offering, the
Dealer-Manager has no obligation to act, and will not act, in any capacity as an
underwriter in connection with the Rights Offering and the Dealer-Manager has no
obligation to purchase or procure purchases of the Rights Shares offered in
connection with the Rights Offering.  The Company agrees that it will not hold
the Dealer-Manager liable or responsible for the failure of the Rights Offering
in the event that the Rights Offering is not successfully consummated for any
reason.




3.

No Liability for Acts of Brokers, Dealers, Banks and Trust Companies. The
Dealer-Manager shall not be subject to any liability to the Company or any of
the Company’s Subsidiaries (as defined below) or “affiliates” (“Affiliates,” as
such term is defined in Rule 144 under the Securities Act of 1933, as amended
(the “Securities Act”)) for any act or omission on the part of any broker or
dealer in securities (other than the Dealer-Manager) or any bank or trust
company or any other management, shareholders, creditors or any other natural
person, partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, or other entity or organization (each, a “Person”),
and the Dealer-Manager shall not be liable for its own acts or omissions in
performing its obligations as advisor or Dealer-Manager hereunder or otherwise
in connection with the Rights Offering or the related transactions, except for
any losses, claims, damages, liabilities and expenses determined in a final
judgment by a court of competent jurisdiction to have resulted directly from any
such acts or omissions undertaken or omitted to be taken by the Dealer-Manager
through its gross negligence or willful misconduct. In soliciting or obtaining
exercises of Rights, the Dealer-Manager shall not be deemed to be acting as the
agent of the Company or as the agent of any broker, dealer, bank or trust
company, and no broker, dealer, bank or trust company shall be deemed to be
acting as the Dealer-Manager’s agent or as the agent of the Company. As used
herein, the term “Subsidiary” means a Subsidiary of the Company as defined in
Rule 405 of the Securities Act. Unless the context specifically requires
otherwise, the term “Company” as used in this Agreement means the Company and
its Subsidiaries collectively on a consolidated basis.




4.

The Offer Documents.




(a)

There will be used in connection with the Rights Offering certain materials in
addition to the Registration Statement, Preliminary Prospectus, Base Prospectus
and any Prospectus Supplement as filed (each as defined herein), including: (i)
all exhibits to the Registration Statement which pertain to the conduct of the
Rights Offering, (ii) any soliciting materials relating to the Rights Offering
approved by the Company and (iii) any free writing prospectus with respect to
the Rights Offering filed by the Company (collectively with the Registration
Statement and the Prospectus, the “Offer Documents”). The Dealer-Manager shall
be given an opportunity to review and comment upon the Offer Documents.  Any
references in this Agreement to the Registration Statement or the Prospectus
shall be deemed to refer to and include the documents incorporated by reference
therein pursuant to Item 12 of Form S-3 under the Securities Act, as of the
effective date of the Registration Statement or the date of such Prospectus, as
the case may be.




(b)

The Company agrees to furnish the Dealer-Manager with as many copies as it may
reasonably request of the final forms of the Offer Documents and the
Dealer-Manager is authorized to use copies of the Offer Documents in connection
with its acting as Dealer-Manager. The Dealer-Manager hereby agrees that it will
not disseminate any written material for or in connection with the solicitation
of exercises of Rights pursuant to the Rights Offering other than the Offer
Documents.




(c)

The Company represents and agrees that no solicitation material, other than the
Offer Documents and the documents to be filed therewith as exhibits thereto
(each in the form of which has been approved by the Dealer-Manager), will be
used in connection with the Rights Offering by or on behalf of the Company
without the prior approval of the Dealer-Manager, which approval will not be
unreasonably withheld. In the event that the Company uses or permits the use of
any such solicitation material in connection with the Rights Offering, then the
Dealer-Manager shall be entitled to withdraw as Dealer-Manager in connection
with the Rights Offering and the related transactions without any liability or
penalty to the Dealer-Manager or any other Person identified in Section 11
hereof as an “indemnified party,” and the Dealer-Manager shall be entitled to
receive the payment of all fees and expenses payable under this Agreement or the
Engagement Letter which have accrued to the date of such withdrawal or which
otherwise thereafter become payable.




5.

Representations and Warranties. The Company represents and warrants to the
Dealer-Manager that:




(a)

The Company has prepared and filed with the Commission a registration statement,
and an amendment or amendments thereto, on Form S-3 (File No. 333-214043)
including a prospectus (the “Base Prospectus”) for the registration of the
Rights and the Rights Shares under the Securities Act, which Registration
Statement, as so amended prior to the Effective Time (including post-effective
amendments, if any), has been declared effective by the Commission and copies of
which have heretofore been delivered to the Dealer-Manager.  At the time of such
filing, the Company met the requirements of Form S-3 under the Securities Act.
 Such Registration Statement meets the requirements set forth in Rule
415(a)(1)(x) under the Securities Act and complies with said rule.  Promptly
after execution and delivery of this Agreement, the Company will prepare and
file a prospectus in accordance





2




--------------------------------------------------------------------------------

with the provisions of Rule 430A (“Rule 430A”) of the rules and regulations of
the Commission under the Securities Act (the “Securities Act Regulations”) and
paragraph (b) of Rule 424 (“Rule 424(b)”) of the Securities Act Regulations.
 The information included in such prospectus that was omitted from such
Registration Statement at the time it became effective but that is deemed to be
part of such Registration Statement at the time it became effective pursuant to
paragraph (b) of Rule 430A is referred to as “Rule 430A Information.” The Base
Prospectus and each prospectus used before such Registration Statement became
effective, and any prospectus that omitted the Rule 430A Information that was
used after such effectiveness and prior to the execution and delivery of this
Agreement, is referred to herein as a “Preliminary Prospectus.”   For purposes
of this Agreement, “Effective Time” means the date and the time as of which such
registration statement, or the most recent post-effective amendment thereto, if
any, was declared effective by the Commission; “Effective Date” means the date
of the Effective Time; “Registration Statement” means such Registration
Statement, as amended at the Effective Time, including any documents which are
exhibits thereto; and “Prospectus” means such final prospectus, as first filed
with the Commission pursuant to paragraph (1) or (4) of Rule 424(b) of the
Securities Act, including the Base Prospectus all information or reports under
the Securities Exchange Act of 1934, as amended, incorporated in the Prospectus
by reference. The Commission has not issued any order preventing or suspending
the use of any Preliminary Prospectus or the Prospectus. All references in this
Agreement to the Registration Statement, a Preliminary Prospectus, and the
Prospectus, or any amendments or supplements to any of the foregoing shall be
deemed to include any copy thereof filed with the Commission pursuant to its
Electronic Data Gathering, Analysis and Retrieval System (“EDGAR”). The
Prospectus delivered to the Dealer-Manager for use in connection with the Rights
Offering will be identical to the electronically transmitted copies thereof
filed with the Commission pursuant to EDGAR, except to the extent permitted by
Regulation S-T promulgated by the Commission.




(b)

The Registration Statement (together with all exhibits filed as part of the
Registration Statement) conforms, and any Preliminary Prospectus and the
Prospectus and any further amendments or supplements to the Registration
Statement conforms or will conform, when they are filed with or become effective
by the Commission, as the case may be, in each case, in all material respects to
the requirements of the Securities Act and collectively do not and will not, as
of the applicable Effective Date (as to the Registration Statement and any
amendment thereto) and as of the applicable filing date (as to the Prospectus
and any amendment or supplement thereto) contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein (with respect to the Prospectus, in
the light of the circumstances under which they were made) not misleading;
provided that no representation or warranty is made by the Company as to
information contained in or omitted from the Registration Statement or the
Prospectus in reliance upon and in conformity with written information furnished
to the Company by or on behalf of the Dealer-Manager specifically for inclusion
therein, it being acknowledged and agreed that such information provided by or
on behalf of the Dealer-Manager consists solely and exclusively of disclosure of
the name of the Dealer-Manager acting in its capacity as dealer-manager for the
Rights Offering contained in the Prospectus (collectively, the “Dealer-Manager
Information”) under appropriate headings and in its final form as approved by
the Dealer-Manager and its counsel.




(c)

There are no contracts, agreements, plans or other documents which are required
to be described in the Prospectus or filed as exhibits to the Registration
Statement by the Securities Act which have not been described in the Prospectus
or filed as exhibits to the Registration Statement or referred to in, or
incorporated by reference into, the exhibit table of the Registration Statement
as permitted by the Securities Act.




(d)

The Company and each of its Subsidiaries have been duly incorporated and are
validly existing as corporations in good standing under the laws of their
respective jurisdictions of incorporation, are duly qualified to do business and
are in good standing as foreign corporations in each jurisdiction in which their
respective ownership or lease of property or the conduct of their respective
businesses requires such qualification, and have all power and authority
necessary to own or hold their respective properties and to conduct the
businesses in which they are engaged, except where the absence of such power or
authority (either individually and in the aggregate) could not reasonably be
expected to have a material adverse effect on: (i) the business, condition
(financial or otherwise), results of operations, shareholders’ equity,
properties or prospects (as such prospects are disclosed or described in the
Prospectus) of the Company or its Subsidiaries; (ii) the long-term debt or
capital stock of the Company or its Subsidiaries; or (iii) the Rights Offering
or consummation of any of the other transactions contemplated by this Agreement,
the Registration Statement or the Prospectus (any such effect being a “Material
Adverse Effect”).




(e)

This Agreement has been duly authorized, executed and delivered by the Company
and, assuming the due authorization, execution and delivery by the
Dealer-Manager, constitutes the valid and legally binding agreement of the
Company, enforceable against the Company in accordance with its terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting creditors’
rights generally and by general principles of equity.




(f)

Neither the Company nor any of its Subsidiaries: (i) is in violation of its
charter or by-laws, (ii) in default under or in breach of, and no event has
occurred which, with notice or lapse of time or both, would constitute a default
or breach under or result in the creation or imposition of any lien, charge,
mortgage, pledge, security interest, claim, equity, trust or other encumbrance,
preferential arrangement, defect or restriction of any kind whatsoever (each, a
“Lien”) upon any of their property or assets pursuant to, any material contract,
agreement, indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which it is a





3




--------------------------------------------------------------------------------

party or by which it is bound or to which any of its properties or assets is
subject, or (iii) is in violation in any respect of any law, rule, regulation,
ordinance, directive, judgment, decree or order, foreign and domestic, to which
it or its properties or assets may be subject or has failed to obtain any
material license, permit, certificate, franchise or other governmental
authorization or permit necessary to the ownership of its properties or assets
or to the conduct of its business, except, in the case of clauses (ii) and (iii)
above, any violation, default or failure to possess the same that would not have
a Material Adverse Effect.




(g)

Prior to or on the date hereof: (i) the Company and the Subscription Agent have
or will have entered into a subscription agency agreement (the “Subscription
Agency Agreement”) if required by the Subscription Agent and (ii) the Company
and Broadridge Corporate Issuer Solutions, Inc. (the “Information Agent”) have
or will have entered into an information agency agreement (the “Information
Agency Agreement”) if required by the Information Agent. When executed by the
Company, if applicable, each of the Subscription Agency Agreement and the
Information Agency Agreement will have been duly authorized, executed and
delivered by the Company and, assuming due authorization, execution and delivery
by Subscription Agent or the Information Agent, as the case may be, will
constitute a valid and legally binding agreement of the Company enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or affecting creditors’ rights generally and by general principles of equity.




(h)

The Rights to be issued and distributed by the Company have been duly and
validly authorized and, when issued and delivered in accordance with the terms
of the Offer Documents, will be duly and validly issued, and will constitute
valid and legally binding obligations of the Company enforceable against the
Company in accordance with their terms, no holder of the Rights is or will be
subject to personal liability by reason of being such a holder, and the Rights
conform to the description thereof contained in the Prospectus. The shares of
Common Stock issuable upon exercise of any Rights have been duly and validly
authorized and, when issued and delivered in accordance with the terms of the
Rights, will be duly and validly issued, fully paid and non-assessable and will
constitute valid and legally binding obligations of the Company enforceable
against the Company in accordance with their terms, no holder of the Common
Stock is or will be subject to personal liability by reason of being such a
holder, and the Common Stock conforms to the description thereof contained in
the Prospectus.




(i)

Except as disclosed in the Prospectus with respect to the Company’s authorized
capitalization, the Rights Shares have been duly and validly authorized and
reserved for issuance upon exercise of the Rights and are free of statutory and
contractual preemptive rights and are sufficient in number to meet the exercise
requirements of the Rights Offering; and Rights Shares, when so issued and
delivered against payment therefore in accordance with the terms of the Rights
Offering, will be duly and validly issued, fully paid and non-assessable, with
no personal liability attaching to the ownership thereof, and will conform to
the description thereof contained in the Prospectus.




(j)

The Common Stock is quoted on the Nasdaq Capital Market (“NasdaqCM”).  Except as
described in the Current Report on Form 8-K filed by the Company on September
23, 2016, the Company has not received an oral or written notification from the
NasdaqCM or any court or any other federal, state, local or foreign governmental
or regulatory authority having jurisdiction over the Company or any of its
Subsidiaries or any of their properties or assets (“Governmental Authority”) of
any inquiry or investigation or other action that would cause the Common Stock
or the Rights Shares to not be quoted on the NasdaqCM.




(k)

The Company has an authorized capitalization as set forth under the caption
“Capitalization” in the Prospectus, and all of the issued shares of capital
stock of the Company have been duly and validly authorized and issued, are fully
paid and non-assessable and have been issued in compliance with federal and
state securities laws. None of the outstanding shares of Company capital stock
were issued in violation of any preemptive rights, rights of first refusal or
other similar rights to subscribe for or purchase securities of the Company.
There are no authorized or outstanding options, warrants, preemptive rights,
rights of first refusal or other rights to purchase, or equity or debt
securities convertible into or exchangeable or exercisable for, any capital
stock of the Company or any of its subsidiaries other than those accurately
described in the Registration Statement. The description of the Company’s stock
option, stock bonus and other stock plans or arrangements, and the options or
other rights granted thereunder, set forth in the Registration Statement
accurately and fairly presents in all material respects the information required
to be shown with respect to such plans, arrangements, options and rights.




(l)

[Reserved].




(m)

The Company and its Subsidiaries own or lease all such assets or properties as
are necessary to the conduct of its business as presently operated and as
proposed to be operated as described in the Registration and the Prospectus. The
Company or its Subsidiaries have good and marketable title in fee simple to all
assets or real property and good and marketable title to all personal property
owned by them, in each case free and clear of any Lien, except for such Liens as
are described in the Registration Statement and the Prospectus. Any assets or
real property and buildings held under lease or sublease by the Company or any
Subsidiary is held under valid, subsisting and enforceable leases with such
exceptions as are not material to, and do not interfere with, the use made and
proposed to be made of such property and buildings by the Company or such
Subsidiary. Neither the Company nor any Subsidiary has received any notice of
any material claim adverse to its ownership of any real or personal property or
of any material claim against the continued possession of any real property,
whether owned or held under lease or sublease by the Company or any Subsidiary.





4




--------------------------------------------------------------------------------




(n)

The Company and its Subsidiaries have all material consents, approvals,
authorizations, orders, registrations, qualifications, licenses, filings and
permits of, with and from all judicial, regulatory and other Governmental
Authorities and all third parties, foreign and domestic (collectively, with the
Licensing Requirements described below, the “Consents”), to own, lease and
operate their properties and conduct their businesses as presently being
conducted and as disclosed in the Registration Statement and the Prospectus, and
each such Consent is valid and in full force and effect. The Company has not
received notice of any investigation or proceedings which results in or, if
decided adversely to the Company, could reasonably be expected to result in, the
revocation of any Consent or reasonably be expected to have a Material Adverse
Effect. No Consent contains a materially burdensome restriction not adequately
disclosed in the Registration Statement and the Prospectus.




(o)

The execution, delivery and performance of this Agreement by the Company, the
issuance of the Rights in accordance with the terms of the Offer Documents, the
issuance of Rights Shares in accordance with the terms of the Rights Offering,
and the consummation by the Company of the transactions contemplated hereby, the
Subscription Agency Agreement and the Information Agency Agreement, will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its Subsidiaries or any of its Affiliates is a party or by which the
Company or any of its Subsidiaries or its Affiliates is bound or to which any of
the properties or assets of the Company or any of its Subsidiaries or its
Affiliates is subject, nor will such actions result in any violation of the
provisions of the charter or by-laws of the Company or any of its Subsidiaries
or any statute or any order, rule or regulation of any Governmental Authority;
and except for the registration of the Rights and the Rights Shares under the
Securities Act and such consents, approvals, authorizations, registrations or
qualifications as may be required under the Exchange Act and applicable state
securities laws in connection with the distribution of the Rights and the sale
of the Rights Shares by the Company, no consent, approval, authorization or
order of, or filing or registration with, any such court or Governmental
Authority is required for the execution, delivery and performance of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby.




(p)

Except as otherwise set forth in the Prospectus, there are no contracts,
agreements or understandings between the Company and any Person granting such
Person the right to require the Company to include such securities in the
securities registered pursuant to the Registration Statement. No holder of any
security of the Company has any rights of rescission or similar rights with
respect to such securities held by them.




(q)

Neither the Company nor any of its Subsidiaries has sustained, since the date of
the latest balance sheet included in the Prospectus or after such date and as
disclosed in the Prospectus, any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree; and, since such date or after such date and as disclosed in the
Prospectus, there has not been any change in the capital stock or long-term debt
of the Company or any of its Subsidiaries or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
general affairs, management, financial position, stockholders’ equity, results
of operations or prospects (as such prospects are disclosed or described in the
Prospectus) of the Company and its Subsidiaries (a “Material Adverse Change”).
Since the date of the latest balance sheet presented in the Prospectus, the
Company has not incurred or undertaken any liabilities or obligations, whether
direct or indirect, liquidated or contingent, matured or unmatured, or entered
into any transactions, including any acquisition or disposition of any business
or asset, which are material to the Company, except for liabilities, obligations
and transactions which are disclosed in the Registration Statement, any
Preliminary Prospectus and the Prospectus.




(r)

Whitley Penn LLP (“Whitley”) and Baker Tilly Virchow Krause, LLP (together  with
Whitley, the “Auditors”), whose reports relating to the Company are included in
the Registration Statement, are independent registered public accountants as
required by the Securities Act, the Exchange Act and the rules and regulations
promulgated by the Public Company Accounting Oversight Board (the “PCAOB”). The
Auditors, to the best of the Company’s knowledge, are each duly registered and
in good standing with the PCAOB. Neither of the Auditors has, during the periods
covered by the financial statements included in the Registration Statement, the
Preliminary Prospectus and the Prospectus, provided to the Company any non-audit
services, as such term is used in Section 10A(g) of the Exchange Act.




(s)

The financial statements, including the notes thereto, and any supporting
schedules included in the Registration Statement, any Preliminary Prospectus and
the Prospectus present fairly, in all material respects, the financial position
as of the dates indicated and the cash flows and results of operations for the
periods specified of the Company. Except as otherwise stated in the Registration
Statement, any Preliminary Prospectus and the Prospectus, said financial
statements have been prepared in conformity with United States generally
accepted accounting principles applied on a consistent basis throughout the
periods involved. Any supporting schedules included in the Registration
Statement, any Preliminary Prospectus and the Prospectus present fairly, in all
material respects, the information required to be stated therein. No other
financial statements or supporting schedules are required to be included or
incorporated by reference in the Registration Statement. The other financial and
statistical information included in the Registration Statement, any Preliminary
Prospectus and the Prospectus present fairly, in all material respects, the
information included therein and have been prepared on a basis consistent with
that of the financial statements that are included in the Registration
Statement, such Preliminary Prospectus and the Prospectus and the books and
records of the respective entities presented therein.





5




--------------------------------------------------------------------------------




(t)

There are no pro forma or as adjusted financial statements which are required to
be included in the Registration Statement, any Preliminary Prospectus and the
Prospectus in accordance with Regulation S-X under the Securities Act which have
not been included as so required. The pro forma and/or as adjusted financial
information included in the Registration Statement, any Preliminary Prospectus
and the Prospectus has been properly compiled and prepared in accordance with
the applicable requirements of the Securities Act and include all adjustments
necessary to present fairly, in all material respects, in accordance with
generally accepted accounting principles the pro forma and as adjusted financial
position of the respective entity or entities presented therein at the
respective dates indicated and their cash flows and the results of operations
for the respective periods specified. The assumptions used in preparing the pro
forma and as adjusted financial information included in the Registration
Statement, any Preliminary Prospectus and the Prospectus provide a reasonable
basis for presenting the significant effects directly attributable to the
transactions or events described therein. The related pro forma and pro forma as
adjusted adjustments give appropriate effect to those assumptions; and the pro
forma and pro forma as adjusted financial information reflect the proper
application of those adjustments to the corresponding historical financial
statement amounts.




(u)

The statistical, industry-related and market-related data included in the
Registration Statement, any Preliminary Prospectus and the Prospectus are based
on or derived from sources which the Company reasonably believes are reliable
and accurate, and such data agree with the sources from which they are derived.
All applicable third party consents have been obtained in order for such data to
be included in the Registration Statement, any Preliminary Prospectus and the
Prospectus.




(v)

Except as disclosed in the Registration Statement and the Prospectus, the
Company maintains a system of internal accounting and other controls sufficient
to provide reasonable assurances that: (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with United States generally accepted accounting
principles and to maintain accountability for assets, (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accounting for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.




(w)

The Company’s Board of Directors has validly appointed an audit committee,
compensation committee and nominating and corporate governance committee whose
composition satisfies the requirements of the rules and regulations of the
Commission and the Company’s Board of Directors and/or audit committee,
compensation committee and the nominating corporate governance committee has
each adopted a charter as described in the Registration Statement, and such
charters are in full force and effect as of the date hereof. Neither the
Company’s Board of Directors nor the audit committee thereof has been informed,
nor is any director of the Company aware, of: (i) except as disclosed in the
Registration Statement and the Prospectus, any significant deficiencies and
material weaknesses in the design or operation of internal control over
financial reporting which are reasonably likely to adversely affect the
Company’s ability to record, process, summarize and report financial
information; or (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting.




(x)

The Company is in material compliance with the provisions of the Sarbanes-Oxley
Act of 2002, as amended (“Sarbanes-Oxley”) applicable to the Company, and the
rules and regulations promulgated thereunder and related or similar rules and
regulations promulgated by any other Governmental Authority or self regulatory
entity or agency, except for violations which, singly or in the aggregate, are
disclosed in the Prospectus or would not have a Material Adverse Effect.




(y)

No relationship, direct or indirect, exists between or among any of the Company
or any Affiliate of the Company, on the one hand, and any director, officer,
shareholder, customer or supplier of the Company or any Affiliate of the
Company, on the other hand, which is required by the Securities Act or the
Exchange Act to be described in the Registration Statement or the Prospectus
which is not so described as required. Except as disclosed in the Registration
Statement and the Prospectus, there are no outstanding loans, advances (except
normal advances for business expenses in the ordinary course of business) or
guarantees of indebtedness by the Company to or for the benefit of any of the
officers or directors of the Company or any of their respective family members.
The Company has not, in violation of Sarbanes-Oxley, directly or indirectly,
including through any Affiliate of the Company (other than as permitted under
Sarbanes-Oxley for depositary institutions), extended or maintained credit,
arranged for the extension of credit, or renewed an extension of credit, in the
form of a personal loan to or for any director or executive officer of the
Company.




(z)

Except as described in the Prospectus, there are no legal or governmental
proceedings pending to which the Company or any of its Subsidiaries is a party
or of which any property or asset of the Company or any of its Subsidiaries is
the subject which, if determined adversely to the Company or any of its
Subsidiaries, are reasonably likely to have a Material Adverse Effect; and to
the best of the Company’s knowledge, except as disclosed in the Prospectus, no
such proceedings are threatened or contemplated by Governmental Authorities or
threatened by others.





6




--------------------------------------------------------------------------------




(aa)

The Company and its Subsidiaries have filed all necessary federal, state and
foreign income and franchise tax returns and have paid all taxes required to be
paid by any of them and, if due and payable, any related or similar assessment,
fine or penalty levied against any of them, except where the failure to make
such filings or make such payments, either individually or in the aggregate,
could not reasonably be expected to have, a Material Adverse Effect. The Company
has made adequate charges, accruals and reserves in its financial statements
above in respect of all federal, state and foreign income and franchise taxes
for all periods as to which the tax liability of the Company or any of its
Subsidiaries has not been finally determined.




(bb)

Each of the Company and its Subsidiaries maintains insurance of the types and in
the amounts which the Company believes to be reasonable and sufficient for a
company of its size operating in the Company’s industry, including, but not
limited to: (i) directors’ and officers’ insurance (including insurance covering
the Company, its directors and officers for liabilities or losses arising in
connection with the Rights Offering, including, without limitation, liabilities
or losses arising under the Securities Act, the Exchange Act and applicable
foreign securities laws), (ii) insurance covering real and personal property
owned or leased against theft, damage, destruction, acts of vandalism and all
other risks customarily insured against and (iii) business interruption
insurance. There are no claims by the Company or any of its Subsidiaries under
any policy or instrument described in this paragraph as to which any insurance
company is denying liability or defending under a reservation of rights clause.
All of the insurance policies described in this paragraph are in full force and
effect. Neither the Company nor any of its Subsidiaries has been refused any
insurance coverage sought or applied for, and the Company has no reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.




(cc)

The Company and its Subsidiaries own or possess or have the right to use on
reasonable terms all patents, patent rights, patent applications, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names, service names and other
intellectual property (collectively, “Intellectual Property”) necessary to carry
on their respective businesses as described in the Prospectus and as proposed to
be conducted; and neither the Company nor any of its Subsidiaries has received
any notice or is otherwise aware of any infringement of or conflict with
asserted rights of others with respect to any Intellectual Property or of any
facts or circumstances which would render any Intellectual Property invalid or
inadequate to protect the interests of the Company or any of its Subsidiaries
therein, and which infringement or conflict (if the subject of any unfavorable
decision, ruling or finding) or invalidity or inadequacy, individually or in the
aggregate, might result in a Material Adverse Effect.  All former and current
employees of the Company or any of its Subsidiaries (and, to the Company’s
knowledge, all other agents, consultants and contractors of the Company or any
of its subsidiaries who contributed to or participated in the conception or
development of any Intellectual Property for the Company or any of its
Subsidiaries) have executed written contracts or agreements that assign to the
Company all rights to any inventions, improvements, discoveries or information
relating to the business of the Company and its subsidiaries, including without
limitation all Intellectual Property owned, controlled by or in the possession
of the Company or any of its subsidiaries.  To the knowledge of the Company,
there is no unauthorized use, infringement or misappropriation of any of the
Intellectual Property by any third party, employee or former employee.  Each
agreement and instrument (each, a “License Agreement”) pursuant to which any
Intellectual Property is licensed to the Company or any of its subsidiaries is
in full force and effect, has been duly authorized, executed and delivered by,
and is a valid and binding agreement of, the Company or the applicable
subsidiary, as the case may be, enforceable against the Company or such
subsidiary in accordance with its terms, except as enforcement thereof may be
subject to bankruptcy, insolvency or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles; the Company and
its subsidiaries are in compliance with their respective obligations under all
License Agreements and, to the knowledge of the Company, all other parties to
any of the License Agreements are in compliance with all of their respective
obligations thereunder; no event or condition has occurred or exists that gives
or would give any party to any License Agreement the right, either immediately
or with notice or passage of time or both, to terminate or limit (in whole or in
part) any such License Agreement or any rights of the Company or any of its
subsidiaries thereunder, to exercise any of such party’s remedies thereunder, or
to take any action that would adversely affect any rights of the Company or any
of its subsidiaries thereunder or that might have a Material Adverse Effect and
the Company is not aware of any facts or circumstances that would result in any
of the foregoing or give any party to any License Agreement any such right; and
neither the Company nor any of its subsidiaries has received any notice of
default, breach or non-compliance under any License Agreement.




(dd)

Except as described in any Preliminary Prospectus, the Prospectus and the
Registration Statement, the Company: (i) is and at all times has been in full
compliance with all statutes, rules, regulations or guidance applicable to the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, labeling, promotion, sale, offer for sale, storage,
import, export or disposal of any product manufactured, distributed or sold by
the Company or any component thereof (such statutes, rules, regulations or
guidance, collectively, “Applicable Laws”); (ii) has not received any notice of
adverse finding, warning letter, untitled letter or other correspondence or
notice from any Governmental Authority alleging or asserting noncompliance with
any Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws (“Authorizations”); (iii) possesses all Authorizations and
such Authorizations are valid and in full force and effect and are not in
violation of any term of any such Authorizations; (iv) has not received notice
of any claim, suit,





7




--------------------------------------------------------------------------------

proceeding, hearing, enforcement, audit, investigation, arbitration or other
action from any Governmental Authority or third party alleging that any product
operation or activity is in violation of any Applicable Laws or Authorizations
and has no knowledge that any such Governmental Authority or third party is
considering any such claim, suit, proceeding, hearing, enforcement, audit,
investigation, arbitration or other action; (v) has not received notice that any
Governmental Authority has taken, is taking or intends to take action to limit,
suspend, modify or revoke any Authorizations and has no knowledge that any such
Governmental Authority is considering such action; (vi) has filed, obtained,
maintained or submitted all material reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments as
required by any Applicable Laws or Authorizations and that all such material
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments were complete and correct in all material respects
on the date filed (or were corrected or supplemented by a subsequent
submission), except, in the case of each of clauses (i), (ii) and (iii), for any
default, violation or event that would not, individually or in the aggregate,
have or reasonably be expected to have a Material Adverse Effect.




(ee)

Neither the Company nor, to the Company’s knowledge, any of the Company’s
directors, officers or employees has violated: (i) the Bank Secrecy Act, as
amended, (ii) the Money Laundering Control Act of 1986, as amended, (iii) the
Foreign Corrupt Practices Act, or (iv) the Uniting and Strengthening of America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT ACT) Act of 2001, and/or the rules and regulations promulgated under any
such law, or any successor law, except for such violations which, singly or in
the aggregate, would not have a Material Adverse Effect.




(ff)

Neither the Company nor any of its Affiliates has, prior to the date hereof,
made any offer or sale of any securities which are required to be “integrated”
pursuant to the Securities Act with the offer and sale of the Rights Shares
pursuant to the Registration Statement.




(gg)

Except as described in the Registration Statement and the Prospectus, there are
no claims, payments, arrangements, agreements or understandings relating to the
payment of a finder’s, consulting or origination fee or other compensation by
the Company with respect to the issuance or exercise of the Rights or the sale
of the Rights Shares or any other arrangements, agreements or understandings of
the Company or, to the Company’s knowledge, the Company’s officers, directors
and employees or Affiliates that may affect the Dealer-Manager’s compensation,
as determined by the Financial Industry Regulatory Authority, Inc. (“FINRA”).
Except as previously disclosed by the Company to the Dealer-Manager in writing,
no officer, director, or beneficial owner of 5% or more of any class of the
Company’s securities (whether debt or equity, registered or unregistered,
regardless of the time acquired or the source from which derived) or any other
Affiliate is a member or a Person associated, or affiliated with a member of
FINRA. No proceeds from the exercise of the Rights will be paid to any FINRA
member, or any Persons associated or affiliated with a member of FINRA, except
as specifically contemplated herein. Except as previously disclosed by the
Company to the Dealer-Manager, no Person to whom securities of the Company have
been privately issued within the 180-day period prior to the initial filing date
of the Registration Statement has any relationship or affiliation or association
with any member of FINRA.




(hh)

There are no contracts, agreements or understandings between the Company and any
Person that would give rise to a valid claim against the Company or the
Dealer-Manager for a brokerage commission, finder’s fee or other like payment in
connection with the transactions contemplated by this Agreement. Other than the
Dealer-Manager, the Company has not employed any brokers, dealers or
underwriters in connection with solicitation of exercise of Rights in the Rights
Offering, and except provided for in Sections 6 and 7 hereof, no other
commissions, fees or discounts will be paid by the Company or otherwise in
connection with the Rights Offering.




(ii)

Neither the Company nor, to the Company’s knowledge, any of the Company’s
officers, directors, employees or agents has at any time during the last five
(5) years: (i) made any unlawful contribution to any candidate for foreign
office, or failed to disclose fully any contribution in violation of law, or
(ii) made any payment to any federal or state governmental officer or official,
or other Person charged with similar public or quasi-public duties, other than
payments that are not prohibited by the laws of the United States of any
jurisdiction thereof.




(jj)

The Company has not and will not, directly or indirectly through any officer,
director or Affiliate of the Company or through any other Person: (i) taken any
action designed to cause or to result in, or that has constituted or which might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the issuance of the Rights or
the sale or resale of the Rights Shares, (ii) since the filing of the
Registration Statement sold, bid for or purchased, or paid any Person (other
than the Dealer-Manager) any compensation for soliciting exercises or purchases
of, the Rights or the Rights Shares and (iii) until the later of the expiration
of the Rights or the completion of the distribution (within the meaning of
Regulation M under the Exchange Act) of the Rights Shares, sell, bid for or
purchase, apply or agree to pay to any Person (other than the Dealer-Manager)
any compensation for soliciting another to purchase any other securities of the
Company (except for the solicitation of the exercises of Rights pursuant to this
Agreement). The foregoing shall not apply to the offer, sale, agreement to sell
or delivery with respect to: (i) Rights Shares offered and sold upon exercise of
the Rights, as described in the Prospectus, or (ii) any shares of Common Stock
sold pursuant to the Company’s employee benefit plans.





8




--------------------------------------------------------------------------------




(kk)

Each “forward-looking statement” (within the meaning of Section 27A of the
Securities Act or Section 21E of the Exchange Act) included in the Registration
Statement and the Prospectus has been made or reaffirmed with a reasonable basis
and has been disclosed in good faith.




As used in this Agreement, references to matters being “material” with respect
to the Company or any matter relating to the Company shall mean a material item,
event, change, condition, status or effect related to the condition (financial
or otherwise), properties, assets (including intangible assets), liabilities,
business, prospects (as such prospects are disclosed or described in any
Preliminary Prospectus or the Prospectus), operations or results of operations
of the Company and its Subsidiaries, taken as a whole.




As used in this Agreement, the term “knowledge of the Company” (or similar
language) shall mean the knowledge of the officers of the Company who are named
in the Prospectus, with the assumption that such officers shall have made
reasonable and diligent inquiry of the matters presented (with reference to what
is customary and prudent for the applicable individuals in connection with the
discharge by the applicable individuals of their duties as officers or directors
of the Company).




6.

Compensation. Notwithstanding (and in lieu of) the compensation outlined in the
Engagement Letter, the Dealer-Manager shall receive the fees for acting in its
capacity as the Dealer-Manager, as set forth herein. In consideration for its
services in the Rights Offering, the Dealer-Manager shall receive a cash fee
equal to 7% of the dollar amount received by the Company from any cash exercise
of the Rights issued to investors in the Rights Offering (excluding all proceeds
received by the Company from Donald R. Wilson, Jr., Gregory H. Sachs, and
parties related to each of them).  All payments to be made by the Company
pursuant to this Section 6 and Section 7 below shall be made at the Closing by
wire transfer of immediately available funds and consummation of the
subscriptions for Rights Shares pursuant to the exercise of Rights (the “Closing
Date”).




7.

Expenses.  In addition to the Dealer-Manager’s compensation for services
hereunder pursuant to Section 6 hereof, the Company shall pay or cause to be
paid, the following expenses:




(a)

all expenses (including any taxes) incurred in connection with the Rights
Offering and the preparation, issuance, execution, authentication and delivery
of the Rights and the Rights Shares;




(b)

all fees, expenses and disbursements of the Company’s accountants, legal counsel
and other third party advisors;




(c)

all reasonable and documented costs and expenses of the Dealer-Manager as set
forth in the Engagement Letter and reimbursable upon any termination of this
Agreement only as permitted by FINRA Rule 5110(f)(2)(D);




(d)

all fees and expenses of the Subscription Agent and the Information Agent;




(e)

all fees, expenses and disbursements (including, without limitation, fees and
expenses of the Company’s accountants and counsel) in connection with the
preparation, printing, filing, delivery and shipping of the Registration
Statement (including the financial statements therein and all amendments and
exhibits thereto), each Preliminary Prospectus, the Prospectus, the other Offer
Documents and any amendments or supplements of the foregoing and any printing,
delivery and shipping of this Agreement, the costs of distributing the terms of
any agreement relating to any organization of soliciting dealers, if any, to the
members thereof by mail, fax or other means of communications;




(f)

all fees, expenses and disbursements relating to the registration or
qualification of the Rights and the Rights Shares under the “blue sky”
securities laws of any states or other jurisdictions and all fees and expenses
associated with the preparation of the preliminary and final forms of Blue Sky
Memoranda;




(g)

all filing fees of the Commission;




(h)

all filing fees relating to the review of the Rights Offering by FINRA;




(i)

any applicable listing or other fees;





9




--------------------------------------------------------------------------------




(j)

the cost of printing certificates representing the Rights and the Rights Shares;




(k)

all advertising charges pertaining to the Rights Offering;




(l)

the cost and charges of the Company’s transfer agent(s) or registrar(s); and




(m)

all other costs and expenses incident to the performance of its obligations
hereunder for which provision is not otherwise made in this Section.




(n)

All payments to be made by the Company pursuant to this Section 7 shall be made
promptly after the termination or expiration of the Rights Offering or, if
later, promptly after the related fees, expenses or charges accrue and an
invoice therefor is sent by the Dealer-Manager. The Company shall perform its
obligations set forth in this Section 7 whether or not the Rights Offering
commences or any Rights are exercised pursuant to the Rights Offering.




8.

Shareholder Lists; Subscription Agent; Information Agent.




(a)

The Company will cause the Dealer-Manager to be provided with any cards or lists
showing the names and addresses of, and the number of shares of Common Stock
held by, the holders of shares of Common Stock as of a recent date and will use
its best efforts to cause the Dealer-Manager to be advised from time to time
during the period, as the Dealer-Manager shall request, of the Rights Offering
as to any transfers of record of shares of Common Stock.

 

(b)

The Company (i) has arranged for Broadridge Corporate Issuer Solutions, Inc. to
serve as subscription agent in connection with the Rights Offering (the
“Subscription Agent”), (ii) will arrange for the Subscription Agent to advise
the Dealer-Manager regularly as to such matters as the Dealer-Manager may
reasonably request, including the number of Rights that have been exercised, and
(iii) will arrange for the Subscription Agent to be responsible for receiving
subscription funds paid.




(c)

The Company has arranged for Broadridge Corporate Issuer Solutions, Inc. to
serve as Information Agent in connection with the Rights Offering (together with
the Subscription Agent, the “Agents”) and to perform services in connection with
the Rights Offering that are customary for an information agent.




9.

Covenants of the Company.  The Company covenants and agrees with the
Dealer-Manager:




(a)

To use its best efforts to cause the Registration Statement and any amendments
thereto to become effective; to advise the Dealer-Manager, promptly after it
receives notice thereof, of the time when the Registration Statement, or any
amendment thereto, becomes effective or any supplement to the Prospectus or any
amended Prospectus has been filed and to furnish the Dealer-Manager with copies
thereof; to prepare a Prospectus in a form approved by the Dealer-Manager (such
approval not to be unreasonably withheld or delayed) and to file such Prospectus
pursuant to Rule 424(b) under the Securities Act within the time prescribed by
such rule; to advise the Dealer-Manager, promptly after it receives notice
thereof, of the issuance by the Commission of any stop order or of any order
preventing or suspending the use of any Preliminary Prospectus or the
Prospectus, of the suspension of the qualification of the Rights for offering or
sale in any jurisdiction, of the initiation or threatening of any proceeding for
any such purpose, or of any request by the Commission for the amending or
supplementing of the Registration Statement or the Prospectus or for additional
information; and, in the event of the issuance of any stop order or of any order
preventing or suspending the use of any Preliminary Prospectus or the Prospectus
or suspending any such qualification, to use promptly its reasonable best
efforts to obtain its withdrawal.




(b)

To deliver promptly to the Dealer-Manager, at any such location as requested by
the Dealer Manger, such number of the following documents as the Dealer-Manager
shall reasonably request: (i) conformed copies of the Registration Statement as
originally filed with the Commission and each amendment thereto (in each case
excluding exhibits other than this Agreement, any other Offer Documents filed as
exhibits, the computation of the ratio of earnings to fixed charges and the
computation of per share earnings), (ii) each Preliminary Prospectus, the
Prospectus and any amended or supplemented Prospectus and (iii) any document
incorporated by reference in the Prospectus (excluding exhibits thereto); and,
if the delivery of a prospectus is required at any time during which the
Prospectus relating to the Rights or the Rights Shares is required to be
delivered under the Securities Act and if at such time any events shall have
occurred as a result of which the Prospectus as then amended or supplemented
would include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made when such Prospectus is delivered,
not misleading, or, if for any other reason it shall be necessary during such
period to amend or supplement the Prospectus or to file under the Exchange Act
any document incorporated by reference in the Prospectus in order to comply with
the Securities Act or the Exchange Act, to notify the Dealer-Manager and, upon
its request, to file such document and to prepare and furnish without charge to
the Dealer-Manager as many copies as the Dealer-Manager may from time to time
reasonably request of an amended or supplemented Prospectus which will correct
such statement or omission or effect such compliance.





10




--------------------------------------------------------------------------------




(c)

To file promptly with the Commission any amendment to the Registration Statement
or the Prospectus or any supplement to the Prospectus that may, in the judgment
of the Company or the Dealer-Manager, be necessary or advisable in connection
with the distribution of the Rights or the sale of the Rights Shares or be
requested by the Commission.




(d)

Prior to filing with the Commission any: (i) Preliminary Prospectus, (ii)
amendment to the Registration Statement, any document incorporated by reference
in the Prospectus or (iii) any Prospectus pursuant to Rule 424 of the Securities
Act, to furnish a copy thereof to the Dealer-Manager and counsel for the
Dealer-Manager and obtain the consent of the Dealer-Manager to the filing (which
consent shall not be unreasonably withheld).




(e)

To furnish to the Dealer-Manager copies of all materials not available via EDGAR
furnished by the Company to its shareholders and all public reports and all
reports and financial statements furnished by the Company to the principal
national securities exchange upon which any of the Company’s securities may be
listed pursuant to requirements of or agreements with such exchange or to the
Commission pursuant to the Exchange Act or any rule or regulation of the
Commission thereunder.




(f)

To qualify or register the Rights and the Rights Shares for sale under (or
obtain exemptions from the application of) the state securities or blue sky laws
of those jurisdictions designated by the Dealer-Manager, shall comply with such
laws and shall continue such qualifications, registrations and exemptions in
effect so long as required for the distribution of the Rights and the Rights
Shares. The Company shall not be required to qualify as a foreign corporation or
to take any action that would subject it to general service of process in any
such jurisdiction where it is not presently qualified or where it would be
subject to taxation as a foreign corporation. The Company will advise the
Dealer-Manager promptly of the suspension of the qualification or registration
of (or any such exemption relating to) the Rights and the Rights Shares for
offering, sale or trading in any jurisdiction or any initiation or threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, the Company shall use
its best efforts to obtain the withdrawal thereof at the earliest possible
moment.




(g)

To apply the net proceeds from the exercise of the Rights in the manner
described under the caption “Use of Proceeds” in the Prospectus.




(h)

To apply for the listing of Rights Shares on the NasdaqCM and to use its best
efforts to complete that listing, subject only to official notice of issuance
(if applicable), prior to the expiration of the Rights Offering.




(i)

To take such steps as shall be necessary to ensure that neither the Company nor
any Subsidiary shall become an “investment company” within the meaning of such
term under the Investment Company Act of 1940 and the rules and regulations of
the Commission thereunder.




(j)

To advise the Dealer-Manager, directly or through the Subscription Agent, from
time to time, as the Dealer-Manager shall request, of the number of Rights
Shares subscribed for, and arrange for the Subscription Agent to furnish the
Dealer-Manager with copies of written reports it furnishes to the Company
concerning the Rights Offering.




(k)

To commence mailing the Offer Documents to record holders of the Common Stock
not later than the second business day following the record date for the Rights
Offering, and complete such mailing as soon as practicable.




(l)

To reserve and keep available for issue upon the exercise of the Rights such
number of authorized but unissued shares of Rights Shares as will be sufficient
to permit the exercise in full of all Rights, except as otherwise contemplated
by the Prospectus.




(m)

To not take, directly or indirectly, any action designed to cause or to result
in, or that has constituted or which might reasonably be expected to constitute,
the stabilization or manipulation of the price of any security of the Company to
facilitate the issuance of the Rights or the sale or resale of the Rights
Shares.




10.

Conditions of Dealer-Manager’s Obligations. The obligations of the
Dealer-Manager hereunder are subject to (and the occurrence of any Closing shall
be conditioned upon) the accuracy, as of the date hereof and at all times during
the Rights Offering, of the representations and warranties of the Company
contained herein, to the performance by the Company of its obligations hereunder
and to the following additional conditions:





11




--------------------------------------------------------------------------------




(a)

(i) The Registration Statement shall have become effective and the Prospectus
shall have been timely filed with the Commission in accordance with the
Securities Act; (ii) all post-effective amendments to the Registration Statement
shall have become effective; (iii) no stop order suspending the effectiveness of
the Registration Statement or any amendment or supplement thereto shall have
been issued and no proceedings for the issuance of any such order shall have
been initiated or threatened, and (iv) any request of the Commission for
additional information (to be included in the Registration Statement or the
Prospectus or otherwise) shall have been disclosed to the Dealer-Manager and
complied with to the Dealer-Manager’s reasonable satisfaction.




(b)

The Dealer-Manager shall not have been advised by the Company or shall have
discovered and disclosed to the Company that the Registration Statement or the
Prospectus or any amendment or supplement thereto, contains an untrue statement
of fact which in the Dealer-Manager’s opinion, or in the opinion of counsel to
the Dealer-Manager, is material, or omits to state a fact which, in the
Dealer-Manager’s opinion, or in the opinion of counsel to the Dealer-Manager, is
material and is required to be stated therein or is necessary to make the
statements therein not misleading.




(c)

All corporate proceedings and other legal matters incident to the authorization,
form and validity of this Agreement, the Rights, the Rights Shares, the
Registration Statement and the Prospectus, and all other legal matters relating
to this Agreement and the transactions contemplated hereby shall be reasonably
satisfactory in all material respects to counsel for the Dealer-Manager, and the
Company shall have furnished to such counsel all documents and information that
they may reasonably request to enable them to pass upon such matters.




(d)

On the Closing Date, there shall have been furnished to the Dealer-Manager the
signed opinion (addressed to the Dealer-Manager) of Greenberg Traurig, LLP,
counsel for the Company, dated the date hereof and in form and substance
satisfactory to counsel for the Dealer-Manager, to the effect of the opinions
set forth on Exhibit A hereto.




(e)

The Company shall have furnished to the Dealer-Manager a letter of each of the
Auditors, addressed to the Dealer-Manager and dated the date hereof: (i)
confirming that they are independent registered public accountants of the
Company within the meaning of the Securities Act and are in compliance with the
applicable requirements relating to the qualification of accountants under the
PCAOB and applicable rules of the Commission, and (ii) stating, as of the date
of the letter (or, with respect to matters involving changes or developments
since the respective dates as of which specified financial information is given
in the Prospectus, as of a date not more than five days prior to the date of the
letter), the conclusions and findings of such firm with respect to the financial
information and other matters specified by the Dealer-Manager.




(f)

The Company shall have furnished to the Dealer-Manager a certificate, dated as
of the Closing Date, of its Chief Executive Officer or President and its Chief
Financial Officer stating that:




i.

To the best of their knowledge after reasonable investigation, the
representations, warranties, covenants and agreements of the Company hereof are
true and correct in all material respects;




ii.

The conditions set forth in this Agreement have been fulfilled;




iii.

Subsequent to the respective dates as of which information is given in the
Registration Statement and the Prospectus, neither the Company nor any of its
Subsidiaries has sustained any material loss or interference with its business,
whether or not covered by insurance, or from any labor dispute or any legal or
governmental proceeding;




iv.

Subsequent to the respective dates as of which information is given in the
Registration Statement and the Prospectus, there has not been any Material
Adverse Change or any development involving a prospective Material Adverse
Change; and




v.

They have carefully examined the Registration Statement and the Prospectus and,
in their opinion (A) the Registration Statement and the Prospectus, as of the
Effective Date, did not include any untrue statement of a material fact and did
not omit to state any material fact required to be stated therein or necessary
to make the statements therein not misleading, and (B) since the Effective Date
no event has occurred which should have been set forth in a supplement or
amendment to the Registration Statement or the Prospectus.




(g)

Neither the Company nor any of its Subsidiaries shall have sustained since the
date of the latest audited financial statements included in the Prospectus any
Material Adverse Change, the effect of which is, in the judgment of the
Dealer-Manager, so material and adverse as to make it impracticable or
inadvisable to proceed with the Rights Offering.





12




--------------------------------------------------------------------------------




(h)

The NasdaqCM shall have approved the Rights Shares for listing, subject only to
official notice of issuance.




(i)

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Dealer-Manager. If any of the conditions specified in this Section 10 shall
not have been fulfilled when and as required by this Agreement, this Agreement
and all obligations of the Dealer-Manager hereunder may be canceled at, or at
any time during the Rights Offering, by the Dealer-Manager. Any such
cancellation shall be without liability of the Dealer-Manager to the Company.
Notice of such cancellation shall be given the Company in writing, or by
telegraph or telephone and confirmed in writing.




11.

Indemnification and Contribution.




(a)

The Company agrees to indemnify and hold harmless the Dealer-Manager and its
affiliates and any officer, director, employee or agent of Monarch or any such
affiliates and any Person controlling (within the meaning of Section 20(a) of
the Exchange Act) the Dealer-Manager or any of such affiliates (collectively,
the “Indemnified Parties”) from and against any and all losses, claims, damages,
liabilities, expenses and actions (including shareholder actions, in respect
thereof) whatsoever, under the Securities Act or otherwise (as incurred or
suffered and including, but not limited to, any and all legal or other expenses
incurred in connection with investigating, preparing to defend or defending any
lawsuit, claim or other proceeding, commenced or threatened, whether or not
resulting in any liability, which legal or other expenses shall be reimbursed by
the Company promptly after receipt of any invoices therefore from the
Dealer-Manager), (A) arising out of or based upon: (i) any untrue statement or
alleged untrue statement of a material fact contained in the Offer Documents or
any amendment or supplement thereto, in any other solicitation material used by
the Company or authorized by it for use in connection with the Rights Offering,
or in any blue sky application or other document prepared or executed by the
Company (or based on any written information furnished by the Company)
specifically for the purpose of qualifying any or all of the Rights or the
Rights Shares under the securities laws of any state or other jurisdiction (any
such application, document or information being hereinafter called a “Blue Sky
Application”) or arising out of or based upon the omission or alleged omission
to state in any such document a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading (other than statements
or omissions made in reliance upon and in conformity with the Dealer-Manager
Information), (ii) any withdrawal or termination by the Company of, or failure
by the Company to make or consummate, the Rights Offering, (iii) any actions
taken or omitted to be taken by an indemnified party with the consent of the
Company or in conformity with actions taken or omitted to be taken by the
Company or (iv) any failure by the Company to comply with any agreement or
covenant, contained in this Agreement or (B) arising out of, relating to or in
connection with or alleged to arise out of, relate to or be in connection with,
the Rights Offering, any of the other transactions contemplated thereby or the
performance of Monarch’s services to the Company with respect to the Rights
Offering.  The Company will not be liable to any Indemnified Party under the
foregoing indemnification and reimbursement provisions, (i) for any settlement
by an Indemnified Party effected without its prior written consent (not to be
unreasonably withheld); or (ii) to the extent that any loss, claim, damage or
liability is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from the Dealer-Manager’s willful
misconduct or gross negligence. The Company also agrees that no Indemnified
Party shall have any liability (whether direct or indirect, in contract or tort
or otherwise) to the Company or its security holders or creditors related to or
arising out of the engagement of the Dealer-Manager pursuant to, or the
performance by the Dealer-Manager of the services contemplated by, this
Agreement except to the extent that any loss, claim, damage or liability is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted primarily from the Dealer-Manager’s willful misconduct or gross
negligence.




(b)

Promptly after receipt by an Indemnified Party of notice of any intention or
threat to commence an action, suit or proceeding or notice of the commencement
of any action, suit or proceeding, such Indemnified Party will, if a claim in
respect thereof is to be made against the Company pursuant hereto, promptly
notify the Company in writing of the same. In case any such action is brought
against any Indemnified Party and such Indemnified Party notifies the Company of
the commencement thereof, the Company may elect to assume the defense thereof,
with counsel reasonably satisfactory to such Indemnified Party.  Within 15 days
following receipt of notice from an Indemnified Party or the receipt of such
claim, the Company will notify the Dealer-Manager that the Company will assume
control of the defense.  An Indemnified Party may employ counsel to participate
in the defense of any such action provided, that the employment of such counsel
shall be at the Indemnified Party’s own expense, unless (i) the employment of
such counsel has been authorized in writing by the Company, (ii) the Indemnified
Party has reasonably concluded (based upon advice of counsel to the Indemnified
Party) that there may be legal defenses available to it or other Indemnified
Parties that are different from or in addition to those available to the
Company, or that a conflict or potential conflict exists (based upon advice of
counsel to the Indemnified Party) between the Indemnified Party and the Company
that makes it impossible or inadvisable for counsel to the Indemnifying Party to
conduct the defense of both the Company and the Indemnified Party (in which case
the Company will not have the right to direct the defense of such action on
behalf of the Indemnified Party), or (iii) the Company has not in fact employed
counsel reasonably satisfactory to the Indemnified Party to assume the defense
of such action within a reasonable time after receiving notice of the action,
suit or proceeding, in each of which cases the reasonable fees, disbursements
and other charges of such counsel will be at the expense of the Company;
provided, further, that in no event shall the Company be required to pay fees
and expenses for





13




--------------------------------------------------------------------------------

more than one firm of attorneys representing Indemnified Parties unless the
defense of one Indemnified Party is unique or separate from that of another
Indemnified Party subject to the same claim or action. Any failure or delay by
an Indemnified Party to give the notice referred to in this paragraph shall not
affect such Indemnified Party’s right to be indemnified hereunder, except to the
extent that such failure or delay causes actual harm to the Company, or
prejudices its ability to defend such action, suit or proceeding on behalf of
such Indemnified Party.




(c)

If the indemnification provided for in the foregoing paragraph is judicially
determined to be unavailable (other than in accordance with the terms hereof) to
any Indemnified Party otherwise entitled to indemnity in respect of any losses,
claims, damages or liabilities referred to herein, then, in lieu of indemnifying
such person hereunder, whether or not the Dealer-Manager is the person entitled
to indemnification or reimbursement, the Company shall contribute to the amount
paid or payable by the Indemnified Party as a result of such losses, claims,
damages or liabilities (and expenses relating thereto) (i) in such proportion as
is appropriate to reflect the relative benefits to the Company, on the one hand,
and the Dealer-Manager, on the other hand, of the Rights Offering or (ii) if the
allocation provided for in clause (i) above is not available, in such proportion
as is appropriate to reflect not only the relative benefits referred to in such
clause (i) but also the relative fault of each of the Company and the
Dealer-Manager, as well as any other relevant equitable considerations;
provided, however, in no event shall the Dealer-Manager’s aggregate contribution
to the amount paid or payable exceed the aggregate amount of fees actually
received by the Dealer-Manger under this Agreement.  For the purposes of this
Agreement, the relative benefits to the Company and to the Dealer-Manager of the
engagement shall be deemed to be in the same proportion as (a) the total value
paid or contemplated to be paid or received or contemplated to be received by
the Company in the Rights Offering, whether or not the Rights Offering is
consummated, bears to (b) the fees paid or to be paid to the Dealer-Manager
under this Agreement.




(d)

The Company also agrees that neither the Dealer-Manager, nor any other
Indemnified Party, shall have any liability to the Company for or in connection
with the Dealer-Manager’s engagement as Dealer-Manager, except for any such
liability for losses, claims, damages, liabilities or expenses incurred by the
Company which are finally judicially determined to have resulted primarily from
the Dealer-Manager’s bad faith, willful misconduct, or gross negligence.  The
foregoing agreement shall be in addition to any rights that the Dealer-Manager,
the Company or any Indemnified Party may have at common law or otherwise,
including, but not limited to, any right to contribution.  For the sole purpose
of enforcing and otherwise giving effect to the provisions of this Agreement,
the Company hereby consents to personal jurisdiction and service and venue in
any court in which any claim which is subject to this agreement is brought
against the Dealer-Manager or any other indemnified party.




(e)

The Company agrees that it will not, without the prior written consent of the
Dealer-Manager, settle or compromise or consent to the entry of any judgment
with respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not the Dealer-Manager is an actual or potential party to such
claim, action, suit or proceeding) unless such settlement, compromise or consent
(i) relates solely to the payment of monetary damages and does not include any
admission of liability on the part of MCG, and (ii) includes an unconditional
release, reasonably satisfactory in form and substance to the Dealer-Manager,
releasing the Dealer-Manager from all liability arising out of such claim,
action, suit or proceeding.




(f)

In the event that an Indemnified Party is requested or required to appear as a
witness in any action brought by or on behalf of or against the Company in which
such Indemnified Party is not named as a defendant, the Company agrees to
promptly reimburse the Dealer-Manager on a monthly basis for all expenses
reasonably incurred by it in connection with such Indemnified Party’s appearing
and preparing to appear as such a witness, including, without limitation, the
reasonable fees and disbursements of its legal counsel.




(g)

If multiple claims are brought, and indemnification is permitted under
applicable law and provided for under this Agreement with respect to at least
one of such claims, the Company agrees that any judgment or arbitration award
shall be conclusively deemed to be based on claims as to which indemnification
is permitted and provided for, except to the extent the judgment or arbitrate
award expressly states that it, or any portion thereof, is based solely on a
claim as to which indemnification is not available.




12.

Effective Date of Agreement; Termination.




(a)

This Agreement shall become effective upon the later of the time on which the
Dealer-Manager shall have received notification of the effectiveness of the
Registration Statement and the time which this Agreement shall have been
executed by all of the parties hereto.




(b)

This Agreement shall terminate upon the earliest to occur of (a) the
consummation, termination or withdrawal of the Rights Offering, and (b) the
withdrawal by the Dealer-Manager pursuant to Section 4.





14




--------------------------------------------------------------------------------




13.

Survival of Certain Provisions.  The agreements contained in Sections 3, 6, 7,
11 and 13 through 21 hereof and the representations, warranties and agreements
of the Company contained in Section 5 hereof shall survive the consummation of
or failure to commence the Rights Offering and shall remain in full force and
effect, regardless of any termination or cancellation of this Agreement or any
investigation made by or on behalf of any indemnified party; provided, that the
Company’s obligations under Section 7 to reimburse the Dealer Manager for
accountable expenses are subject to FINRA Rule 5110 (f)(2)(D) in that such
expenses are only reimbursable to the extent actually incurred.




14.

Notices. All notices and other communications required or permitted to be given
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered personally, (b) sent by facsimile with immediate
telephonic confirmation or (c) sent by registered or certified mail, return
receipt requested, postage prepaid, to the parties hereto as follows




If to the Dealer-Manager:




Monarch Capital Group, LLC

500 Fifth Avenue, Suite 2240

New York, NY 10110

Attention: Mr. Michael Potter, Chairman




With a copy to:




Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, NY 10019

Attention: Kenneth A. Schlesinger, Esq.

Email: kschlesinger@olshanlaw.com

Facsimile: (212) 451-2252




If to the Company:




RMG Networks Holding Corporation

15301 Dallas Parkway, Suite 500

Addison, TX 75001

Attention: Robert Michelson, Chief Executive Officer and President




With a copy to:




Greenberg Traurig, LLP

77 West Wacker, Suite 2500

Chicago, IL 60601

Attention: Ameer Ahmad, Esq. and Jason Simon, Esq.

Email: ahmada@gtlaw.com and simonj@gtlaw.com

Facsimile: (312) 456-8435 and (703) 749-1301




15.

Parties. This Agreement shall inure to the benefit of and be binding upon the
Dealer-Manager, the Company and their respective successors. This Agreement and
the terms and provisions hereof are for the sole benefit of only those Persons,
except that the representations, warranties, indemnities and agreements of the
Company contained in this Agreement shall also be deemed to be for the benefit
of the Person or Persons, if any, who control the Dealer-Manager within the
meaning of Section 15 of the Act. Nothing in this Agreement shall be construed
to give any Person, other than the Persons referred to in this Section, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision contained herein.




16.

Amendment.  This Agreement may not be amended or modified except in writing
signed by each of the parties hereto.




17.

Governing Law; Venue.  This Agreement shall be deemed to have been executed and
delivered in New York and both this Agreement and the transactions contemplated
hereby shall be governed as to validity, interpretation, construction, effect,
and in all other respects by the laws of the State of New York, without regard
to the conflicts of laws principals thereof (other than Section 5-1401 of The
New York General Obligations Law). Each of the Dealer-Manager and the Company:
(a) agrees that any legal suit, action or proceeding arising out of or relating
to this Agreement and/or the transactions contemplated hereby shall be
instituted exclusively in the Supreme Court of the State of New York, New York
County, or in the United States District Court for the Southern District of New
York, (b) waives any objection which it may have or hereafter to the venue of
any such suit, action or proceeding, and (c)





15




--------------------------------------------------------------------------------

irrevocably consents to the jurisdiction of Supreme Court of the State of New
York, New York County, or in the United States District Court for the Southern
District of New York in any such suit, action or proceeding. Each of the
Dealer-Manager and the Company further agrees to accept and acknowledge service
of any and all process which may be served in any such suit, action or
proceeding in the Supreme Court of the State of New York, New York County, or in
the United States District Court for the Southern District of New York and
agrees that service of process upon the Company mailed by certified mail to the
Company’s address or delivered by Federal Express via overnight delivery shall
be deemed in every respect effective service of process upon the Company, in any
such suit, action or proceeding, and service of process upon the underwriters
mailed by certified mail to the Dealer-Manager’s address or delivered by Federal
Express via overnight delivery shall be deemed in every respect effective
service process upon the Underwriter, in any such suit, action or proceeding.
THE COMPANY (ON BEHALF OF ITSELF AND, TO THE FULLEST EXTENT PERMITTED BY LAW, ON
BEHALF OF ITS RESPECTIVE EQUITY HOLDERS AND CREDITORS) HEREBY WAIVES ANY RIGHT
THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED UPON, ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, THE REGISTRATION STATEMENT, ANY PRELIMINARY PROSPECTUS AND THE
PROSPECTUS.




18.

Entire Agreement.  This Agreement, together with the exhibit attached hereto and
as the same may be amended from time to time in accordance with the terms
hereof, contains the entire agreement among the parties hereto relating to the
subject matter hereof and there are no other or further agreements outstanding
not specifically mentioned herein.  Except as set forth herein to the contrary,
the engagement letter entered into by and between the Company and the
Dealer-Manager, dated October 19, 2016, as amended (the “Engagement Letter”),
shall continue to be effective and the term therein shall continue to survive
and be enforceable by the parties thereto, in accordance with its terms.  




19.

Severability.  If any term or provision of this Agreement or the performance
thereof shall be invalid or unenforceable to any extent, such invalidity or
unenforceability shall not affect or render invalid or unenforceable any other
provision of this Agreement and this Agreement shall be valid and enforced to
the fullest extent permitted by law.




20.

Headings.  The headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.




21.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument. Delivery of a signed
counterpart of this Agreement by facsimile or other electronic transmission
shall constitute valid and sufficient delivery thereof. If the foregoing
correctly sets forth your understanding, please so indicate in the space
provided below for that purpose, whereupon this letter shall constitute a
binding agreement among us.




[Signature Page Follows]





16




--------------------------------------------------------------------------------




 

Very truly yours,

 

 

 

RMG NETWORKS HOLDING CORPORATION

 

 

 

 

 

 

 

By:

/s/ Robert Michelson

 

Name:

Robert Michelson

 

Title:

Chief Executive Officer and President







Accepted and agreed as of the date first written above:




MONARCH CAPITAL GROUP, LLC







By:    /s/ Michael Potter                    

Name:  Michael Potter

Title:  Chairman





































[Signature Page to Dealer-Manager Agreement]





17




--------------------------------------------------------------------------------

EXHIBIT A




1.

The Company is incorporated and is validly existing as a corporation in good
standing under the laws of the State of Delaware, with corporate power and
authority to own, lease and operate its properties and conduct its business as
described in the Registration Statement, the Offer Documents and the Prospectus
and to enter into and perform its obligations under the Dealer-Manager Agreement
and the Rights.




2.

The Company’s authorized capital consists of [_____________________].




3.

The Rights and Rights Shares to be issued and sold by the Company pursuant to
the Registration Agreement have been duly and validly authorized and, when
issued and delivered to and paid for, will be duly and validly issued and fully
paid and nonassessable and will conform to the descriptions thereof contained in
the Registration Statement, the Offer Documents and the Prospectus; and the
issuance of such Rights and Rights Shares is not subject to any preemptive or
similar rights.




4.

The Dealer-Manager Agreement has been duly authorized, executed and delivered by
the Company and the Company has all the requisite corporate power and authority
to enter into the Dealer-Manager Agreement and to perform their obligations
thereunder.




5.

The issue and sale of the Rights and Rights Shares to be sold by the Company
pursuant to the Registration Statement, the execution of the Dealer-Manager
Agreement by the Company and the compliance by the Company with all of the
provisions of the Dealer-Manager Agreement and the consummation of the
transactions therein contemplated will not conflict with or result in a breach
or violation of any of the terms or provisions of, or constitute a default
under, any indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument, included as an exhibit to the Registration Statement or as an
exhibit to any other registration statement or report filed by the Company with
the Commission, to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of the Subsidiaries is subject, nor
will such action result in any violation of the provisions of the certificate or
articles of incorporation or by-laws (or other organizational documents) of the
Company or any of its subsidiaries or any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Company or any of its subsidiaries or any of their properties; and no
consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required for the issue and
sale of the Rights and Rights Shares to be sold by the Company pursuant to the
Registration Statement or the consummation by the Company of the transactions
contemplated by the Dealer-Manager Agreement, except the registration under the
Securities Act of the Rights and Rights Shares and such consents, approvals,
authorizations, registrations or qualifications as may be required under state
securities or blue sky laws, as to which we express no opinion.




6.

Other than as set forth in the Registration Statement, the Offer Documents and
the Prospectus, to our knowledge, there are no legal or governmental proceedings
pending to which the Company or any of its subsidiaries is a party or of which
any property of the Company or any of its subsidiaries is the subject which, if
determined adversely to the Company or any of its subsidiaries, individually or
in the aggregate, would have or may reasonably be expected to have a material
adverse effect on the general affairs, business, prospects, management,
financial position, shareholders’ equity or results of operations of the Company
and its subsidiaries, considered as one enterprise, or would prevent or impair
the consummation of the transactions contemplated by the Dealer-Manager
Agreement , or which are required to be described in the Registration Statement,
the Offer Documents and the Prospectus; and, to our knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
others.




7.

The Company is not and, after giving effect to the offering and sale of the
Rights as contemplated herein and the application of the net proceeds therefrom
as described in the Registration Statement, the Offer Documents and the
Prospectus, will not be an “investment company,” as such term is defined in the
Investment Company Act of 1940.




8.

The Registration Statement, including any Rule 462(b) Registration Statement,
has been declared effective under the Securities Act; any required filing of the
Prospectus pursuant to Rule 424(b) under the Securities Act has been made in the
manner and within the time period required by Rule 424(b); all material required
to be filed by the Company pursuant to Rule 433(d) under the Securities Act
shall have been filed with the Commission within the applicable time period
prescribed for such filing by Rule 433 under the Securities Act; and no stop
order suspending the effectiveness or use of the Registration Statement, the
Offer Documents and the Prospectus has been issued under the Securities Act and
no proceedings for that purpose have been instituted or are pending or, to our
knowledge, threatened by the Commission.




9.

To our knowledge, there are no statutes or regulations that are required to be
described in the Registration Statement, the Offer Documents and the Prospectus
that are not described as required.




10.

The Company has applied for the listing of Rights Shares on the NasdaqCM and has
duly filed a notification with respect to the listing of the Rights Shares on
the NasdaqCM, which has been approved by the NasdaqCM.





18




--------------------------------------------------------------------------------




11.

The Registration Statement, the Offer Documents and the Prospectus and any
further amendments and supplements thereto made by the Company (other than the
financial statements, related schedules and other financial data therein, as to
which we do not express an opinion), comply as to form in all material respects
with the requirements of the Securities Act and the rules and regulations
thereunder; and we do not know of any amendment to the Registration Statement,
the Offer Documents and the Prospectus required to be filed or of any contracts
or other documents of a character required to be filed as an exhibit to the
Registration Statement or required to be described in the Registration
Statement, the Offer Documents and the Prospectus which are not filed or
described as required.




12.

The documents incorporated by reference in the Registration Statement, the Offer
Documents and the Prospectus, or any further amendment or supplement thereto
made by the Company (other than the financial statements and related schedules
therein, as to which we express no opinion), when they became effective or were
filed with the Commission, as the case may be, complied as to form in all
material respects with the requirements of the Securities Act or the Exchange
Act, as applicable, and the rules and regulations of the Commission thereunder.




13.

To our knowledge there are no contracts, agreements or understandings between
the Company and any person granting such person the right to require the Company
to file a registration statement under the Securities Act with respect to shares
of Common Stock or other securities to include such shares of Common Stock or
other securities as part of the offering contemplated hereby.




In addition, although we are not passing upon and do not assume any
responsibility for nor have they independently verified, the accuracy,
completeness or fairness of the statements contained in the Registration
Statement, the Offer Documents and the Prospectus, in connection with the
preparation of the Registration Statement, the Offer Documents and the
Prospectus, we have participated in conferences with representatives and counsel
of the Dealer-Manager and with certain officers and employees of, and counsel
and independent certified public accountants for, the Company, at which
conferences the contents of the Registration Statement, the Offer Documents and
the Prospectus and related matters were discussed, and we advise the
Dealer-Manager that nothing has come to our attention that would lead us to
believe that:




·

as of its effective date, the Registration Statement (other than the financial
statements, related schedules and other financial data therein, as to which we
do express no opinion), contained an untrue statement of a material fact
required to be stated therein or necessary to make the statements therein not
misleading,




·

as of the Effective Time, the Offer Documents (other than the financial
statements, related schedules and other financial data therein, as to which
express no opinion) contain an untrue statement of a material fact or omits to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, or




·

as of its date or as of the applicable time of delivery, the Prospectus (other
than the financial statements, related schedules and other financial data
therein, as to which we express no opinion) contained an untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.




provided, however, that we do not assume any responsibility for the accuracy,
completeness or fairness of the statements made or the information contained in,
incorporated by reference in, or omitted from, the Registration Statement, the
Offer Documents or the Prospectus, and we do not express any view or belief with
respect to the financial statements and the related notes thereto or financial
schedules or other financial, statistical or accounting data or information or
assessments of or reports on the effectiveness of internal control over
financial reporting included in, incorporated by reference in, or omitted from,
the Registration Statement, the Offer Documents or the Prospectus.




The purpose of our engagement was not to establish or confirm factual matters
set forth in the Registration Statement, the Offer Documents or the Prospectus,
and we have not undertaken any obligation to verify independently any of the
factual matters set forth in the Registration Statement, the Offer Documents or
the Prospectus.





19


